IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 33 EM 2020
                                             :
                   Respondent                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
GREGORY WOMACK,                              :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

      AND NOW, this 5th day of June, 2020, the “Petition for Release Pursuant to

Extraordinary Circumstances” is DENIED.